DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pg. 9 line 17 recites “bling bore” this should be “blind bore”.  
Appropriate correction is required.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  claim 8 recites “move relative said needle,” claim 15 recites “said safety sheath can move relative said needle between to shield said needle” grammar correction is necessary.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2003/0130623 A1).
With regard to claim 1, Chen teaches a needle and syringe system, comprising: a syringe barrel having an interior (Fig. 1 member 20); a plunger rod having a first end and an opposite second end, said plunger rod having a bore formed therein that is accessible from said first end (Figs. 1 and 2, plunger 70 bore 700), wherein said plunger rod can be reciprocally moved within said syringe barrel between a first position and a second position (see transition Fig. 2 to Fig. 3); a needle extending through a central post of a needle base (Figs. 1 and 2 needle 30, base 31); a tubular spacer that defines a central conduit, wherein said first end of said plunger rod faces said central conduit within said syringe barrel and wherein said central post of said needle base extends into said central conduit (Fig. 2 member 60 with conduit 61); and a plug disposed within said syringe barrel that transfers between said central conduit of said tubular spacer and said bore on said plunger rod as said plunger rod moves between said first position and said second position (Figs. 2 and 3 plug 74), wherein said plug completely blocks said central conduit of said tubular spacer and isolates said needle from said interior of said syringe barrel when said plug is present within said central conduit of said tubular spacer (Fig. 3).
With regard to claim 2, see Fig. 4, the plug is received in the bore.
With regard to claim 3, see Figs. 1 and 2, member 76 is also part of the plunger and alternatively the bore is taken as the portion of 76 that is filled by portion 742 of plug 74.
With regard to claim 6, the spacer is taken as 76 which supports the needle base via its connection to the plug (Fig. 3).
With regard to claim 8, see Fig. 2, sheath 22 shields the needle, the needle and sheath move relative to each other to the shielding position in Fig. 4. 

Claim(s) 1-3, 6, and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2007/0185447 A1).
With regard to claim 1, Lu teaches a needle and syringe system, comprising: a syringe barrel having an interior (Fig. 1 member 10); a plunger rod having a first end and an opposite second end, said plunger rod having a bore formed therein that is accessible from said first end (Figs. 1 and 2, plunger 20 bore 21), wherein said plunger rod can be reciprocally moved within said syringe barrel between a first position and a second position (see transition Fig. 2 to Fig. 5); a needle extending through a central post of a needle base (Figs. 1 and 2 needle 45, base 40); a tubular spacer that defines a central conduit, wherein said first end of said plunger rod faces said central conduit within said syringe barrel and wherein said central post of said needle base extends into said central conduit (Figs. 1 and 2 spacer 24 is hollow with an interior conduit, needle base extends into the conduit as shown starting in Fig. 4); and a plug disposed within said syringe barrel that transfers between said central conduit of said tubular spacer and said bore on said plunger rod as said plunger rod moves between said first position and said second position (Fig. 2 plug 231 within the spacer and transfers to the bore in Figs. 4-6), wherein said plug completely blocks said central conduit of said tubular spacer and isolates said needle from said interior of said syringe barrel when said plug is present within said central conduit of said tubular spacer (Fig. 3).
With regard to claim 2, see Fig. 4.
With regard to claim 3, the bore is taken as the opening which is filled by 231.
With regard to claim 6, see at least Fig. 4 member 31.
With regard to claim 8, see Fig. 2, sheath 12 shields the needle, the needle and sheath move relative to each other to the shielding position in Fig. 6. 


With regard to claim 9, see Figs. 2-5, 24 is contacted by 20 and moves through the barrel.
With regard to claims 10 and 11, see transition from Fig. 3 to Fig. 6.
With regard to claim 12, Lu teaches a needle and syringe system, comprising: a syringe assembly that contains a barrel and a plunger, wherein said barrel has an interior (Fig. 1 member 10) and wherein said plunger has an opening formed therein that is accessible from within said barrel (Figs. 1 and 2, plunger 20 bore 21); a tubular spacer disposed in said barrel, said tubular spacer having a central opening extending therethrough (Figs. 1 and 2 spacer 24 is hollow); a needle head that selectively attaches to said syringe assembly, wherein said needle head has a needle that extends from a needle base, wherein said needle base extends into said central opening of said tubular spacer (Figs. 1 and 2 needle 45, base 40, needle base extends into the conduit as shown starting in Fig. 4); a plug that blocks said central opening of said tubular spacer (Fig. 2 plug 231 within the spacer), wherein said plug blocks said central opening and isolates said needle from said interior of said barrel (Fig. 3), wherein said plug is displaced out of said central opening of said tubular spacer and into said opening in said plunger as said plunger displaces said tubular spacer in said barrel (plug transfers to the bore in Figs. 4-6).
With regard to claim 13, see Fig. 4.
With regard to claim 14, the bore is taken as the opening which is filled by 231.
With regard to claim 15, see Fig. 2, sheath 12 shields the needle, the needle and sheath move relative to each other to the shielding position in Fig. 6. 
With regard to claim 16, see Figs. 2-5, 24 is contacted by 20 and moves through the barrel.
With regard to claim 17, see transition from Fig. 3 to Fig. 6.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The objections to the specification and claims were not addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783